Case 2:20-cv-00004-JRG Document 122 Filed 08/31/20 Page 1 of 11 PageID #: 1582




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

     JOE ANDREW SALAZAR                           §
                                                  §
             Plaintiff                            §
                                                  §
     vs.                                          §       CAUSE NO. 2:20-CV-00004-JRG
                                                  §
     AT&T MOBILITY, LLC,                          §
     SPRINT/UNITED MANAGEMENT                     §
     COMPANY, T-MOBILE USA, INC.,                 §
     AND CELLCO PARTNERSHIP D/B/A                 §
     VERIZON WIRELESS                             §
                                                  §
             Defendants.                          §

            COVID-19 ADDENDUM TO FIRST AMENDED PROTECTIVE ORDER

           Having considered the parties’ Joint Motion for Entry of Covid-19 Addendum to First

Amended Protective Order, IT IS NOW THEREFORE ORDERED that:

1.         This COVID-19 Addendum to the Protective Order shall be effective immediately upon

entry, shall apply to the Parties (including their consultants, experts, outside counsel) for the

inspection and review of PTI’s Source Code. For purposes of this Addendum only, “Source

Code” shall include source code, object code, SDKs, NDKs, APKs, and similar computer code

or kits. Except as otherwise stated herein, all other provisions of the Protective Order shall

remain in full force and effect and apply to PTI’s Protected Material, including but not limited to

PTI’s source code.

2.         Defined terms in this Addendum have the meaning established in the Protective Order

entered in this action (i.e., Dkt. No. 93) unless otherwise provided herein.          In addition,

“Authorized Reviewer,” in the context of this Addendum, shall mean any person who (a) is

authorized under the Protective Order to access materials designated as “RESTRICTED
Case 2:20-cv-00004-JRG Document 122 Filed 08/31/20 Page 2 of 11 PageID #: 1583




CONFIDENTIAL SOURCE CODE,” and (b) has agreed to be bound by the provisions of this

Addendum by signing a copy of Exhibit A to this Addendum. Any consultant or expert for the

Parties who wishes to be an Authorized Reviewer must disclose the information required by Rule

26(a)(2) of the Federal Rules of Civil Procedure and be pre-approved by PTI in accordance with

Paragraph 8.e of the Protective Order at least two (2) business days before access to PTI’s

Source Code is given to that consultant.

3.     The parties shall not later argue that this COVID-19 Addendum to the First Amended

Protective Order constitutes a proper approach in any circumstance other than the current

COVID-19 pandemic.

4.     Notwithstanding anything to the contrary in the Protective Order:

       (a)     Overview of Remote Review of PTI Source Code: Remote review of Source

Code, to the extent PTI agrees to provide any such information, shall be conducted only as set

described below:

              (i)     Source Code will only be made available for inspection, not produced
       except as provided for herein. The files provided by PTI will be provided “as is.”

              (ii)   Source Code will only be made available for inspection until October 20,
       2020. The Parties expressly agree that PTI shall have no obligation to make its Source
       Code available after October 20, 2020 and that they will not seek inspection of PTI’s
       Source Code after October 20, 2020, even if the Court modifies the schedule.

               (iii) A list of names of persons who will view the Source Code will be
       provided to PTI in conjunction with any written (including email) notice requesting
       inspection.

              (iv)   Source Code shall be made available to Authorized Reviewers using a
       Remote Review Laptop provided by PTI and/or Fronteo. The Party requesting a Remote
       Review Laptop shall pay the costs associated with that Laptop, including any rental costs
       charged by Fronteo.

               (v)    No additional software aside from the exploratory software will be
       requested by the requesting party. Nor will any additional software—including that used
       to run, compile, or execute, etc.—be used by the requesting party.



                                             Page 2
Case 2:20-cv-00004-JRG Document 122 Filed 08/31/20 Page 3 of 11 PageID #: 1584




              (vi)    Authorized Reviewers may remotely review the Source Code between the
       hours of 10 a.m. and 10 p.m. Pacific Time on business days (i.e., weekdays that are not
       Federal holidays).

               (vii) Remote Review Laptop(s) will be returned to PTI for inspection and
       deletion on or before October 20, 2020 using the authorized transport methods set forth in
       Paragraph 3(d)(i).

       (b)    Virtual Remote Code Review Environment: The Source Code will be stored

on a Virtual Machine that can be accessed remotely as follows:

               (i)    The Source Code folders made available for inspection by PTI will be
       stored and hosted by Fronteo on a secure “Virtual Remote Code Review Environment.”

               (ii)   The Virtual Remote Code Review Environment will only have the Source
       Code folders made available for inspection by PTI, reasonable software for the
       exploration and discovery of the Source Code (provided and paid for by the Receiving
       Party).

              (iii) No copies of all or any portion of the Source Code may leave the Virtual
       Remote Code Review Environment in which the Source Code is inspected except as
       otherwise provided herein.

              (iv)    No written or electronic record of the Source Code is permitted except as
       temporary images stored on the Virtual Remote Code Review Environment as provided
       in Paragraph 3(e) or as otherwise provided herein.

             (v)     The Source Code may only be reviewed on a Remote Review Laptop
       made available by PTI and described in Paragraph 3(c).


       (c)    Remote Review Laptop: Any Remote Review Laptop made available by PTI

and/or Fronteo may only be used as follows:

               (i)     Access to and review of the Source Code shall be strictly for the purpose
       of investigating the claims and defenses at issue in the above-captioned case. No person
       shall review or analyze any Source Code for purposes unrelated to this case, nor may any
       person use any knowledge gained as a result of reviewing Source Code in this case in any
       other pending or future dispute, proceeding, or litigation.

              (ii)    The Remote Review Laptop must be kept, at all times when not in use in
       accordance herewith, within a locked safe or a locked room (including a secure closet or
       cabinet) within the office or home of the Authorized Reviewer when not in use.

               (iii) Any Authorized Reviewer who is to receive a Remote Review Laptop
       shall, prior to receipt thereof, provide PTI with details regarding the location at which


                                              Page 3
Case 2:20-cv-00004-JRG Document 122 Filed 08/31/20 Page 4 of 11 PageID #: 1585




      such computer will be used for reviewing (“Source Code Review Room”) and the
      location at which such computer will be stored when not being used for reviewing, for the
      sole purposes of ensuring compliance with the requirements of this Addendum regarding
      the location in which such computer is to be stored.

             (iv)   The Source Code Review Room shall not be located outside the
      continental United States.

              (v)     Except as outlined in paragraph 3(c)(vi), no recordable media or
      recordable devices, including without limitation sound recorders, computers, cell phones,
      smart watches, peripheral equipment, cameras, devices containing unobstructed cameras
      (e.g., webcams, unless entirely shielded with an opaque material), CDs, DVDs, or drives
      of any kind, may be in the Source Code Review Room when the Remote Review Laptop
      is powered on; however, to the extent such devices are unable to be removed without
      substantial burden (e.g. desktop computer) such devices shall be powered off and remain
      off during the review of the source code.

             (vi)    The Authorized Reviewer shall be monitored via a web camera and web
      session when the Remote Review Laptop is turned on, to ensure that no unauthorized
      records of the Source Code are being created or transmitted in any way and no one other
      person than the Authorized Reviewer is in the room. During the review session, the
      Authorized Review shall not disable or obscure the field of view of the camera. Nothing
      may be placed in such a position as to block the camera’s view.


             (vii) At all times, all network and USB ports and wireless transmitters of each
      Remote Review Laptop shall be and remain disabled except as permitted by Fronteo’s
      system, and the Remote Review Laptop shall not be connected to a printer in any way.

             (viii) Before the Remote Review Laptop is turned on, the Authorized Reviewer
      who intends to review the Source Code shall provide a least two hours’ notice to PTI via
      email at michael.song@ltlattorneys.com and david.cook@ltlattorneys.com that they are
      beginning a review session or in accordance with Fronteo’s virtual log-in protocol.

              (ix)   Once the Authorized Reviewer turns on the Remote Review Laptop, all of
      their keystrokes and program activity will be actively monitored by Fronteo’s system.
      Fronteo will also provide the option of live video monitoring and video recording of the
      Authorized Reviewer’s review.

             (x)     Each Authorized Reviewer will be given a user ID and password to
      securely sign into the virtual space and remotely access Source Code. Each Authorized
      Reviewer will have a separate user ID and password which is unique and specific to the
      Authorized Reviewer. The Authorized Reviewer may not share their credentials with any
      other person. Each Authorized Reviewer shall sign into the virtual environment using a
      Multifactor Authentication (MFA) to verify the reviewer’s identity.

              (xi)   While any Remote Review Laptop is in use, its screen shall be positioned
      in such a way that it is not visible from any external window of the room in which it is


                                            Page 4
Case 2:20-cv-00004-JRG Document 122 Filed 08/31/20 Page 5 of 11 PageID #: 1586




      stored, or such window shall be covered with blinds, shades, or a similar covering.

              (xii) During the review session and at all other times, the Authorized Reviewer
      shall not copy, remove, or otherwise transfer any Source Code to or from the Remote
      Review Laptop and/or the virtual environment including, without limitation, copying,
      removing, or transferring the Source Code onto any recordable media or recordable
      device.

              (xiii) The Authorized Reviewer shall be entitled to take handwritten notes
      relating to the Source Code but may not copy any portion of the Source Code into the
      notes. Any notes relating to the Source Code will be marked and treated as
      “RESTRICTED CONFIDENTIAL – SOURCE CODE.”

             (xiv) No person shall copy, e-mail, transmit, upload, download, print,
      photograph or otherwise duplicate any portion of the Source Code, except to create
      temporary images (see Paragraph 3(e)) or as otherwise permitted herein.

             (xv)    The Remote Review Laptop must be turned off when not in active use.

              (xvi) Immediately after the Remote Review Laptop is turned off, the Authorized
      Reviewer shall notify PTI via email at michael.song@ltlattorneys.com and
      david.cook@ltlattorneys.com, or in accordance with Fronteo’s virtual log-in protocol,
      that they are ending a review session.

             (xvii) Upon the completion of each review session, Authorized Reviewers shall
      provide, at PTI’s request, a declaration confirming under penalty of perjury that no
      unauthorized electronic records of the Source Code were created or transmitted in any
      way.

             (xviii) A log may be generated of the Authorized Reviewer accessing the Virtual
      Remote Code Review Environment and the times that such person was logged into the
      system.


      (d)    Transport:

              (i)     Any Remote Review Laptop made available by PTI may only be
      transported as follows: (a) via hand carry, Federal Express, or other similarly reliable
      courier by PTI to a location agreed by PTI; and (b) each Remote Review Laptop may not
      be removed from said location, except to be returned to the location requested by the PTI
      via hand carry, Federal Express, or other similarly reliable courier, after providing notice
      to PTI of the intended shipment and receiving confirmation from PTI that such shipment
      can be securely received.

              (ii)   Printed Source Code Pages may only be transported by, or at the direction
      of, a person authorized to receive the printouts to another person authorized to receive the
      printouts on paper via hand carry, Federal Express or other similarly reliable courier



                                             Page 5
Case 2:20-cv-00004-JRG Document 122 Filed 08/31/20 Page 6 of 11 PageID #: 1587




       (e)     Printed Source Code Pages: PTI will endeavor to accommodate reasonable

print requests from the Parties according to the following procedures:

               (i)     An Authorized Reviewer may create temporary images of portions of the
       Source Code that are saved on the Virtual Remote Code Review Environment. The
       Authorized Reviewer will have no way of removing the images from the Virtual Remote
       Code Review Environment. Such images will only be saved temporarily to aid PTI in
       determining whether it objects to printing of those portions of the Source Code and, if no
       objection, to aid in printing.

              (ii)    The Receiving Party may not request paper copies for the purposes of
       reviewing the Source Code in the first instance.

              (iii) The Receiving Party may request a reasonable number of pages of Source
       Code to be printed on watermarked or colored pre-bates numbered paper, which may be
       provided by PTI under the terms set forth in this paragraph.

                (iv)   In no event may the Receiving Party print any continuous block of Source
       Code that results in more than 5 printed pages, or an aggregate total of more than 200
       pages per side (Plaintiff is one side, Defendants and Intervenors collectively is the other
       side) without prior written approval by PTI. The Receiving Party may not request
       approval to print more than 200 pages per side unless the Receiving Party first shows that
       the first 200 pages it requested to be printed are necessary to their claims. PTI shall have
       no obligation to agree to such requests to print more than 200 pages per side under any
       circumstance. Copies provided to a side other than the Receiving Party pursuant to
       subsection 3(e)(iv) do not constitute pages printed by that side for purposes of this
       subsection.

               (v)    Within five (5) business days, or in any event no more than seven (7)
       business days, PTI will provide copies of the requested material to each side on
       watermarked or colored paper bearing Bates numbers and the legend “RESTRICTED
       CONFIDENTIAL – SOURCE CODE” unless objected to as discussed below. The
       printed pages shall constitute part of the Source Code produced by PTI in this action.

                (vi)    At the inspecting Parties’ request, up to two additional sets (or subsets) (a
       total of up to three sets) of printed Source Code may be requested and provided by PTI
       within five business days via a delivery service selected by PTI.

               (vii) If PTI objects that the printed portions are not reasonably necessary to any
       case preparation activity, PTI shall make such objection known to the Receiving Party
       within five (5) business days, or in any event no more than seven (7) business days. If
       after meeting and conferring PTI and the Receiving Party cannot resolve the objection
       (where such meet-and-confer need not take place in person), the Receiving Party may
       seek a Court resolution of whether the Source Code pages in question is reasonably
       necessary to any case preparation activity. Contested Source Code pages need not be


                                               Page 6
Case 2:20-cv-00004-JRG Document 122 Filed 08/31/20 Page 7 of 11 PageID #: 1588




       produced to the requesting party until the matter is resolved by the Court.

               (viii) If PTI does not object to producing the portions imaged, after those pages
       are produced, the images shall be deleted immediately thereafter. If PTI objects to
       producing Printed Source Code Pages, the images will be saved until the objection is
       resolved by the Court. After the Court resolves the dispute, the images shall be deleted
       either immediately or immediately after production.

       (f)     Access to Printed Source Code Pages: Only the following individuals shall

have access to PTI’s “RESTRICTED CONFIDENTIAL – SOURCE CODE” materials, absent

the express written consent of PTI:

              (i)     Outside counsel of record for the Parties to this action, including any
       attorneys, paralegals, technology specialists and clerical employees of their respective
       law firms;

               (ii)  Up to three (3) outside experts or consultants per Party, pre-approved by
       PTI in accordance with Paragraph 8.e and Rule 26(a)(2) of the Federal Rules of Civil
       Procedure and specifically identified as eligible to access Source Code;

                (iii) The Court, its technical advisor (if one is appointed), the jury, court
       personnel, and court reporters or videographers recording testimony or other proceedings
       in this action (as discussed below).

       (g)     Use of Printed Source Code Pages: A Party may only use Printed Source Code

Pages as set forth in this subparagraph:

              (i)    The Receiving Party shall not create any electronic or other images of any
       Printed Source Code Pages from PTI.

              (ii)   The Receiving Party shall not create any additional paper copies of any
       Printed Source Code Pages from PTI. Rather, any additional copies of Printed Source
       Code Pages can only be requested by a Party and created by PTI.

               (iii) To the extent possible, Printed Source Code Pages from PTI should be
       identified by its production numbers.

               (iv)   Only to the extent necessary, and only after providing PTI with at least
       two (2) business days’ notice, portions of Printed Source Code Pages from PTI may be
       used in papers filed with the Court and served on any Party, testifying expert reports,
       consulting expert written analyses, deposition exhibits as discussed below, or any draft of
       these documents (“SOURCE CODE DOCUMENTS”). Such SOURCE CODE
       DOCUMENTS must be designated as “RESTRICTED CONFIDENTIAL – SOURCE
       CODE,” and must not be publicly filed. The Receiving Party may make electronic copies
       or additional paper copies of such SOURCE CODE DOCUMENTS, but only to the


                                              Page 7
Case 2:20-cv-00004-JRG Document 122 Filed 08/31/20 Page 8 of 11 PageID #: 1589




      extent necessary and only after providing PTI with at least two (2) business days’ notice
      of such intended use.

              (v)     Any paper copies designated “RESTRICTED CONFIDENTIAL –
      SOURCE CODE” or notes, analyses or descriptions of such paper copies of Source Code
      shall be stored or viewed only at (i) the offices or homes of outside counsel for the
      Receiving Party, (ii) the offices or homes of outside experts or consultants who have been
      approved to access Source Code; (iii) the site where any deposition is taken (iv) the
      Court; or (v) any intermediate location necessary to transport the information to a
      hearing, trial or deposition. Any such paper copies or notes, analyses or descriptions of
      such paper copies of Source Code shall not be transported via mail service or any
      equivalent service and shall be maintained at all times in a secure location under the
      direct control of counsel responsible for maintaining the security and confidentiality of
      the designated materials and in a manner that prevents duplication of or unauthorized
      access to the Source Code, including, without limitation, storing the Source Code in a
      locked room or cabinet at all times, when it is not in use.

             (vi)   To the extent portions of Source Code are quoted in a SOURCE CODE
      DOCUMENT, either (1) the entire document will be stamped and treated as
      RESTRICTED CONFIDENTIAL – SOURCE CODE or (2) those pages containing
      quoted Source Code will be separately bound, and stamped and treated as RESTRICTED
      CONFIDENTIAL – SOURCE CODE.

              (vii) The Receiving Party’s outside counsel may only disclose a copy of PTI’s
      Source Code to individuals specified in this Addendum (e.g., Source Code may not be
      disclosed to in-house counsel). In no case shall any information designated as
      RESTRICTED CONFIDENTIAL – SOURCE CODE by PTI be provided to any other
      Party or counsel absent explicit agreement from PTI.

              (viii) Copies of Printed Source Code Pages, Source Code Documents, or other
      documents designated as RESTRICTED CONFIDENTIAL – SOURCE CODE may only
      be used at deposition or trial in this action when questioning: (i) any current or former
      officer, director or employee of PTI or original source of the information; (ii) any person
      designated by PTI to provide testimony pursuant to Rule 30(b)(6) of the Federal Rules of
      Civil Procedure; (iii) any person who authored, previously received (other than in
      connection with this litigation), or was directly involved in creating, modifying, or
      editing the Source Code, as evident from its face or reasonably certain in view of other
      testimony or evidence; (iv) Authorized Reviewers; or (v) an expert or technical adviser
      retained by a Party and qualified to review such documents under this Addendum.
      Persons authorized to view Source Code pursuant to this sub-paragraph shall not retain or
      be given copies of the Source Code except while so testifying.

             (ix)    Copies of Printed Source Code Pages, Source Code Documents, or other
      documents designated as RESTRICTED CONFIDENTIAL – SOURCE CODE, that are
      marked as deposition exhibits shall not be provided to the Court Reporter or attached to
      deposition transcripts; rather, the deposition record will identify the exhibit by its
      production numbers. In addition, the Receiving Party shall not bring copies of any Printed


                                             Page 8
Case 2:20-cv-00004-JRG Document 122 Filed 08/31/20 Page 9 of 11 PageID #: 1590




      Source Code Pages, Source Code Documents, or other documents designated as
      RESTRICTED CONFIDENTIAL – SOURCE CODE to any deposition. Rather, at least
      five (5) business days before the date of the deposition, the Receiving Party shall notify PTI
      about the specific portions of Source Code it wishes to use at the deposition, and PTI shall
      arrange for such portions of those printed copies to be brought to the deposition for use by
      the Receiving Party.

              (x)     Any technical advisor retained on behalf of a Receiving Party who is to be
      given access to PTI’s produced Source Code must agree in writing not to perform
      software development work directly or indirectly intended for commercial purposes
      relating to any functionality covered by the Source Code reviewed by such expert or
      consultant for a period of one year after the issuance of a final, non-appealable decision
      resolving all issues in the case. This shall not preclude such experts or consultants from
      consulting in future litigation, so long as such consulting does not involve software
      development work directly or indirectly intended for commercial purposes relating to any
      functionality covered by the Source Code reviewed by such expert or consultant.

              (xi)    The Receiving Party’s outside counsel shall maintain a log of all copies of
      the Source Code (received from PTI or contained in documents created by the Receiving
      Party) that are delivered by the Receiving Party to any qualified person. The log shall
      include the names of the recipients and reviewers of copies, the dates when such copies
      were provided, and the locations where the copies are stored. Upon request by PTI, the
      Receiving Party shall provide reasonable assurances and/or descriptions of the security
      measures employed by the Receiving Party and/or qualified person that receives a copy
      of any portion of the Source Code.

              (xii) If any Party plans to display any page of the Source Code at trial, such
      Party shall provide PTI a copy of the trial exhibit list and identify any exhibits
      referencing the Source Code. The Party shall additionally provide PTI notice at least two
      (2) business days in advance before the day such pages are planned to be displayed. If
      any page of the Source Code is to be displayed at trial, no member of the public will be
      allowed access to the courtroom while the Source Code is being displayed.

             (xiii) PTI has full custody and control of its source code, and only PTI or its
      counsel may instruct Fronteo to take any actions with respect to PTI’s source code.

      (h)    Return of Remote Review Laptop and Printed Source Code Pages:

              (i)     Any Authorized Reviewer in possession of a Remote Review Laptop
      under the terms of this Addendum shall return such computer to PTI following the
      procedure described in Paragraph (i) above (a) on October 20, 2020, or (b) upon PTI’s
      request after the occurrence of any one of the following before October 20, 2020: (1) the
      entry of an order dismissing or entering final judgment in this matter; (2) the entry of an
      order staying or administratively closing the case; (3) the conclusion of the Authorized
      Reviewer’s engagement with any party to this matter or involvement in this matter; or (4)
      the entry of any order from the court requiring the return of the Remote Review Laptop.



                                              Page 9
Case 2:20-cv-00004-JRG Document 122 Filed 08/31/20 Page 10 of 11 PageID #: 1591




               (ii)    Within thirty (30) days after the issuance of a final non-appealable
       decision resolving all issues in the case, the Receiving Party must serve on PTI all paper
       copies of PTI’s Source Code as well as any notes and documents reflecting or referring to
       such Source Code, including papers filed with the Court and served on any Party,
       testifying expert reports, consulting expert written analyses, deposition exhibits, or any
     . draft of these documents.

               (iii) In addition, all persons to whom the paper copies of the Source Code were
        provided must certify in writing that all copies of the Source Code were returned to the
        counsel who provided them the information and that they will make no use of the Source
        Code or of any knowledge gained from the Source Code in any future endeavor.

        (i)    Agreement to be Bound: Each Authorized Reviewer and each person affiliated

 with a Party who reviews any portion of PTI’s Source Code shall sign a copy of Exhibit A to this

 Addendum.

        So ORDERED and SIGNED this 31st day of August, 2020.




                                                          ____________________________________
                                                          RODNEY GILSTRAP
                                                          UNITED STATES DISTRICT JUDGE




                                             Page 10
Case 2:20-cv-00004-JRG Document 122 Filed 08/31/20 Page 11 of 11 PageID #: 1592




                                          EXHIBIT A

        I, ________________________________, acknowledge and declare that I have received

 a copy of the Covid-19 Addendum to First Amended Protective Order (“Addendum”) in Salazar

 v. AT&T Mobility, LLC et al., United States District Court, Eastern District of Texas, Marshall

 Division, Civil Action No. 2:20-CV-00004-JRG. Having read and understood the terms of the

 Addendum, I agree to be bound by the terms of the Addendum and consent to the jurisdiction of

 said Court for the purpose of any proceeding to enforce the terms of the Addendum.



        Name of individual: _______________________________________________________

        Present occupation/job description: ___________________________________________

        Name of Company or Firm: _________________________________________________

        Address: ________________________________________________________________

        Dated: _______________________




        ________________________________________________________

                                            [Signature]




                                             Page 11
